DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin [US 2020/0120548] in view of Yiu [Wo 2017/138978].
As claim 1, Jin discloses a method of wireless communication performed by a user equipment (UE), comprising receiving, from a source base station (BS), an indication [Figs 2-3, Ref S306 or S406 is a message which send from source to UE, includes indicator such as a type of handoff “dual connection handover or single connection handover”, timing and timing trigger “conditional handoff is timing trigger”, Par. 0116] that the UE is to perform a first combination of a conditional handover and a two protocol stack handover from the source BS to a target BS in which the UE continues downlink or uplink communication with the source BS via a source while the UE performs radio resource control (RRC) processing to configure the handover via a target or a second combination of a conditional handover and a dual connectivity handover [Figs 2-3, Ref S306 or S406 is a message which send from source to UE, includes indicator such as a type of handoff “dual connection handover or single connection handover”, timing and timing trigger “conditional handoff is timing trigger”, Par. 0116]; and performing one of the first combination or the second combination of handovers the conditional handover and the two protocol stack handover based at least in part on the indication [Fig 2, Ref S308 discloses UE performing a handoff from source to target using DC and releasing the source connection when timer expired].  However, Jin fails to disclose what Yiu discloses the UE is to perform a first combination of a conditional handover and a two protocol stack handover from the source BS to a target BS in which the UE continues downlink or uplink communication with the source BS via a source protocol stack while the UE 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for handover from a first protocol stack to another protocol stack as disclosed by Yiu into the teaching of Jin.  The motivation would have been to prevent data loss.
As claim 10, Jin discloses a method of wireless communication performed by a source base station (BS), comprising: determining that a user equipment (UE) is to perform a first combination of a conditional handover and a two protocol stack handover from the source BS to a target BS in which the UE continues downlink or uplink communication with the source BS via a source protocol stack while the UE performs radio resource control (RRC) processing to configure the handover via a target protocol stack or a second combination of a conditional handover and a dual connectivity handover [Figs 2-3, Ref S306 or S406 is a message which send from source to UE, includes indicator such as a type of handoff “dual connection handover or single connection handover”, timing and timing trigger “conditional handoff is timing trigger”, Par. 0116] and transmitting, to the UE, an indication that indicates that the UE is to perform one of the first combination or the second combination of handover [Fig 2, Ref S308 discloses UE performing a handoff from source to target using DC and releasing the source connection when timer expired]. However, Jin fails to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for handover from a first protocol stack to another protocol stack as disclosed by Yiu into the teaching of Jin.  The motivation would have been to prevent data loss.
As claim 18, this claim is rejected with similar rational as claim 1.
As claim 27, this claim is rejected with similar rational as claim 10.
Claims 2-3, 5, 7-9, 11, 13, 16-18, 19-20, 22, 24-27 and 29-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Yiu as applied to claims 1, 10 and 18 above, and further in view of Park [US 2018/0279193].
As claim 2, Jin discloses the indication is included in a radio resource control (RRC) connection reconfiguration request from the source BS to the UE [Fig 2-3, Ref S306 or S406].  However, Jin and Yiu fail to disclose what Park wherein the RRC connection reconfiguration request further includes a set of conditions that the UE is to use to select the target BS [Fig 15 discloses Handover command with conditions is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for attaching the condition for UE to select a Target BS as disclosed by Park into the teaching of Jin and Yiu. The motivation would have been to improve throughput of the system by releasing resource at predetermined timing.
As claim 3, Park discloses performing the conditional handover comprises selecting the target BS based at least in part on a condition, of the set of conditions, being satisfied [Fig 15 discloses when condition meet the UE select a target to perform handoff and send a Random access preamble, See rach message of Fig 15, Figs 16-18, Par. 0285-0287]. 
As claim 5, Park discloses the indication is based at least in part on another indication from a mobility management entity (MME), wherein the other indication is based at least in part on at least one of: a type of application associated with the UE, a quality of service level associated with the UE, or an access point network (APN) type associated with a subscription profile of the UE [Par. 0186, 0276, 0278 and 0285 discloses indication based at least in part of QOS such as recovering from failure, context of UE]. 
As claim 7, Park discloses performing the conditional handover and the two protocol stack handover comprises: performing the conditional handover to select the target BS before releasing the source BS [Fig 15 discloses UE performs a handover to gNB2 before release resource of gNB2]; and performing the two protocol stack 
As claim 8, Park discloses performing the conditional handover comprises: performing the conditional handover to select the target BS; and performing a dual connectivity handover to complete a handover of the UE from the source BS to the target BS [Fig 15 discloses a target is selected and connects with UE in order to complete handover from gNB1 to gNB2, Figs 16-18]. 
As claim 9, Park discloses performing the conditional handover and 
the two protocol stack handover comprises performing a random access channel (RACH) procedure with the target BS before releasing the source BS [Fig 15 discloses RACH send before releasing resource of the source BS, Figs 16-18]. 
As claim 11, this claim is rejected with similar rational as claim 2.
As claim 13, this claim is rejected with similar rational as claim 5.
As claim 16, Jin discloses performing a handover decision for the UE based at least in part on a measurement report received from the UE [Fig 1, Ref S303]; determining that the UE is to perform the first combination or second combination of handovers  based at least in part on performing the handover decision [Fig 2, Ref S303 for determining a type of handover and trigger condition of handover]; performing respective handover preparations with BS, of a set of target BSs, based at least in part on determining to perform the first combination or the second combination of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for attaching the condition for UE to select a Target BS as disclosed by Park into the teaching of Jin and Yiu.  The motivation would have been to improve throughput of the system by releasing resource at predetermined timing.

As claim 19, this claim is rejected with similar rational as claim 2.
As claim 20, this claim is rejected with similar rational as claim 3.
As claim 22, this claim is rejected with similar rational as claim 5.
As claim 24, this claim is rejected with similar rational as claim 7.
As claim 25, this claim is rejected with similar rational as claim 8.
As claim 26, this claim is rejected with similar rational as claim 9.
As claim 29, this claim is rejected with similar rational as claim 16.
As claim 30, this claim is rejected with similar rational as claim 17.
Claims 4, 12, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Yiu as applied to claims 1, 10, 18 above, and further in view of Chang [US 2019/0380081].
As claim 4, Jin and Yiu fail to fully disclose what Chang discloses transmitting, to the source BS, capability information that identifies a capability of the UE to perform at least one of the conditional handover, the two protocol stack handover, or the dual connectivity handover [Par. 0230-0234]; and wherein receiving the indication comprises
receiving the indication based at least in part on transmitting the capability 
information [Par. 0230-0234]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing 
As claim 12, Jin and Yiu fail to fully disclose what Chang discloses receiving, from the UE, capability information that identifies a capability of the UE to perform at least one of the conditional handover, the two protocol stack handover, or the dual connectivity handover [Par. 0230-0234];  and wherein determining that the UE is to perform the conditional handover and at least one of the two protocol stack handover or the dual connectivity handover comprises: determining that the UE is to perform the conditional handover and at least one of the two protocol stack handover or the dual connectivity handover based at least in part on receiving the capability information [Par. 0230-0234]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing capability of UE to source in order to allow system to select a handover method as disclosed by Chang into the teaching of Jin and Yiu.  The motivation would have been to reduce the processing time during hand off.
As claim 21, this claim is rejected with similar rational as claim 4.
As claim 28, this claim is rejected with similar rational as claim 12.
Claims 6, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Yiu as applied to claims 1, 10, 18 above, and further in view of Moosavi  [US 2020/0084683].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for ranking handovers as disclosed by Moosavi into the teaching of Jin and Yiu. The motivation would have been to reduce the processing time during hand off.
As claim 14, Jin and Yiu fail to disclose fully what Moosavi discloses determining a priority of the at least one of the conditional handover, the two protocol stack handover, or a dual connectivity handover based at least in part on the other indication [Par. 0125].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for ranking handovers as disclosed by Moosavi into the teaching of Jin and Yiu. The motivation would have been to reduce the processing time during hand off.
As claim 23, this claim is rejected with similar rational as claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/           Primary Examiner, Art Unit 2414